Citation Nr: 1625902	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected hepatitis C, effective August 26, 2008. 

2.  Whether the combined evaluation of 40 percent for the Veteran's service-connected major depressive disorder and hepatitis C, effective March 6, 2013 is proper.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the claims has since been transferred to the RO in Oakland, California. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing is of record. 

In October 2013, the Board remanded the Veteran's claims for further development.  As will be discussed below, such development was accomplished and the claims now return for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.





FINDINGS OF FACT

1.  For the appeal period prior to November 10, 2008, the Veteran's hepatitis C was manifested by complaints of fatigue, nausea, flu-like symptoms, headaches and malaise, of a duration in excess of 6 weeks.  

2.  Since November 10, 2008, the Veteran's hepatitis C has been manifested by, at most, complaints of fatigue.

3.  The combined disability rating scheme for VA requires adherence to a specific table to determine the overall rating level; for the relevant time period (since November 10, 2008), the Veteran's disabilities were major depressive disorder and hepatitis C, rated as 30 and 20 percent disabling, respectively.  

4.  The Veteran has not met the schedular threshold for a TDIU and is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 10, 2008, the criteria for a disability rating in excess of 20 percent for hepatitis C have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7354 (2015).

2.  Since November 10, 2008, the criteria for a disability rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7354 (2015).

3.  The Veteran's overall combined disability rating has been properly calculated.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. § 4.25 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156A9), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Board finds that the development requested in the October 2013 remand has been accomplished.  In this regard, in that remand, the AOJ was instructed to obtain any outstanding records and to arrange for the Veteran to undergo an examination to determine the current nature and severity of his hepatitis C.  Additional medical records were added to the file.  As noted above, the Veteran underwent examinations in December 2014 and again in July 2015.  Therefore, the Board finds that there has been substantial compliance with the instructions of its October 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted in the Introduction, in March 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2013 hearing, the undersigned noted the issues then on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination, and a remand requesting such development was promulgated.  As noted above, there has been substantial compliance with the directives of this remand and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.

Analysis

A.  Increased Rating for Hepatitis C

Background

The Veteran had an acute episode of hepatitis while in service and, in June 2002, was granted service connection for hepatitis C.  Originally, the Veteran reported no symptoms and his condition was rated as noncompensable.  In June 2004, his disability rating was increased to 10 percent.  

The Veteran filed his current claim in August 2008.  He contends that he experiences symptoms such as nausea, fatigue, muscle ache, insomnia, and weight loss, all of which warrant a higher rating.  In a May 2009 statement of the case, the disability rating for the Veteran's hepatitis C was increased to 20 percent.  Since that time, the Veteran asserted that his continued symptomology warrants a higher disability rating. 

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has already been established and an increase in the disability rating is at issue, as here, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Hepatitis C is rated under Diagnostic Code 7354.  It provides that a 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  
Finally, a 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C.F.R. § 38 C .F.R. § 4.112, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The Board finds that the evidence supports assigning a 60 percent rating for the Veteran's service-connected hepatitis C, for the period prior to November 10, 2008.  

In a March 2008 VA treatment note, the Veteran denied experiencing nausea, vomiting, fever, chills, weight loss, or depression.  No history of ascites was noted.  At that time, the Veteran weighed 189 pounds. 

A June 2008 treatment note indicated the Veteran weighed 192 pounds.  

In an August 2008 VA treatment note, the Veteran denied experiencing fatigue, depression, nausea or vomiting. 

In a September 2008 VA treatment note, the Veteran denied dyspnea on exertion, abdominal pain, nausea, vomiting, diarrhea, constipation, fever, chills, dysuria, or any bladder or bowel problem.  A September 2008 VA treatment note indicated that the Veteran reported losing 10 pounds in the previous month.  At that time, his weight was 183.3 pounds.

In a September 2008 statement, the Veteran described the symptoms he experienced as a result of his participation in clinical research treatment for hepatitis C.  Such symptoms included nausea, fatigue, muscle aches, flu-like symptoms, insomnia, itching skin, and loss of weight.  He indicated that the symptoms were moderate to severe for a few days following the injections, and then subsided to mild to moderate after a few days.  

In a December 2008 VA treatment note, the Veteran denied experiencing pain, nausea, vomiting, diarrhea, constipation, fever, chills, dysuria, bladder/bowel problems.  He indicated at that time that he had been in an experimental treatment for hepatitis C but that he could not tolerate the side effects and he stopped participating.  

A June 2009 letter from a clinical research coordinator involved in the Veteran's hepatitis C clinical trial indicated that the Veteran participated in the trial from August 12, 2008 to October 13, 2008.  During that time, the Veteran experienced fatigue, nausea, flu-like symptoms, headaches, malaise, itchiness, anemia, neutropenia and hyperuricemia.  The Veteran also lost approximately 5 pounds during that time.  The coordinator indicated that the Veteran stopped participating in the program due to the side effects and that his symptoms lasted until November 10, 2008. 

In a July 2009 VA treatment note, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, constipation, fever, chills, or dysuria.  His weight at that time was 208 pounds.

In a September 2009 VA treatment note, the Veteran denied dyspnea on exertion, abdominal pain, nausea, vomiting, diarrhea, constipation, fever or chills.  His recorded weight at that time was 208.4 pounds.  In October 2009, the Veteran weighed 190 pounds.

In a January 2010 VA treatment note, the Veteran denied dyspnea on exertion, abdominal pain, nausea, vomiting, diarrhea, constipation, fever, chills, dysuria or any problem with his bladder or bowel. 

In March 2010, the Veteran underwent a VA examination.  At that time, he reported experiencing intermittent abdominal pain, generalized malaise and weakness.  The Veteran indicated that he had participated in clinical research treatment for hepatitis C, starting in August 2008 and lasting a year.  He indicated that the physician in charge of the trial recommended bed rest.  The Veteran reported experiencing 12 episodes of "coma or periods of confusion" usually following the treatment for hepatitis.  He also indicated experiencing confusion, abdominal pain, fatigue and myalgia due to the treatment.  At that time, the Veteran reported that he did not drink alcohol regularly and that he could not find work as a truck driver due to his hepatitis C.  His weight at the time of the examination was 192 pounds.

In April 2010, the Veteran weighed 193 pounds.  In June 2010, the Veteran denied experiencing any abdominal pain, nausea, vomiting, fatigue or weakness.

In a June 2010 VA treatment note, it was noted that the Veteran had been a participant in a liver study from August 12, 2008 to October 6, 2008.  

A July 2010 CT of the Veteran's live showed no pleural effusions, ascites or enlarged ducts.

In an August 2010 VA treatment note, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, constipation, fever, chills, dysuria, or any bladder or bowel problems.  His weight was recorded at 196.2

In December 2010, liver CT images showed no pleural effusions, ascites, or dilated ducts.

In January 2011, the Veteran reported that he attempted to join another research trial for hepatitis C treatment; however, he only received injections over the course of two weeks before withdrawing.  He indicated that he had had two injections as part of the research trial but stopped due to side effects which included headache, fatigue, loss of appetite, muscle ache, insomnia, skin sensitivity and a sore on his leg.  It was noted that all such symptoms resolved within a week of the Veteran stopping the trial.  At that time, testing showed no ascites.  

In March 2011, the Veteran weighed 195 pounds.  In June 2011, the Veteran's weight was recorded as 182 pounds.  One month later, in July 2011, he weighed 185 pounds.

The Veteran's treatment notes show three separate weight entries for August and September 2011.  The first, recorded in August, noted the Veteran weighed 102 pounds.  However, this appears to be in error, as one week later, the Veteran's weight was 178 pounds.  Further, his weight was recorded as 176 pounds in September 2011.  Therefore, the Board finds that the initial August weight was likely 182, transcribed as 102 in error. 

A June 2012 CT of the Veteran's abdomen revealed no splenomegaly or ascites. 

As noted above, in March 2013, the Veteran testified at a Board hearing held at the RO.  At that time, he indicated that he had attempted to undergo research trials to treat his hepatitis C, but that he had to stop due to a host of side effects.  After the side effects had resolved, the Veteran testified, he continued to experience fatigue.  The Veteran indicated that even on nights when he slept 8 hours, which was most, he continued to feel tired during the day.  Although the Veteran testified that he had lost weight recently, he indicated that his appetite was normal. 

In a December 2013 VA treatment note, the Veteran denied any weight gain or weight loss, fever, or fatigue.  He denied experiencing any abdominal pain, nausea, or diarrhea.  Examination noted no hematuria, dysuria, or flank pain.  In two separate notes for that month, the Veteran weighed 187.3 pounds and 193.8 pounds. 

In December 2014, the Veteran underwent a VA contract examination.  At that time, his hepatitis C diagnosis was confirmed.  It was noted that continuous medication was not required for the control of the Veteran's liver condition.  Also at that time, he had no signs or symptoms, such as fatigue, malaise, anorexia, nausea and the like, that were attributable to his hepatitis C.  There were not incapacitating episodes within the previous 12 months, and no signs or symptoms attributable to cirrhosis of the liver.  The Veteran was not a liver transplant candidate.  

In July 2015, the Veteran underwent a VA examination.  At that time, his hepatitis C diagnosis was confirmed.  It was noted that a review of the Veteran's medical records showed no complaints of fatigue, malaise or right upper quadrant pain despite multiple medical visits.  The examiner attributed a recent weight loss of 10 pounds to healthy living, as the Veteran had to abstain from drugs and alcohol in order to keep his current job.  However, he indicated that the weight loss was also due to the Veteran's hepatitis C.  It was noted that continuous medication was not required to control the Veteran's hepatitis C.  No incapacitating episodes had occurred in the previous 12 months.  The examiner indicated that there were signs and symptoms attributable to cirrhosis of the liver; namely, the Veteran's recent weight loss.  The examiner later indicated that the Veteran's recent weight loss was intentional, and due to healthy living.  He indicated that the Veteran's complaints of fatigue, upper body pain and the like were due to the Veteran's November 2010 treatment for hepatitis; the symptoms resolved within one week.  At the time of the examination, the Veteran was experiencing no symptoms related to hepatitis C.  The Veteran was not a transplant candidate at that time.  
As part of the examination, imaging studies from June 2012 were reviewed, which revealed possible mild cirrhotic changes in the liver.  The examiner went on to explain that the Veteran was in very early stages of cirrhosis, as evidenced by ultrasound testing done in September 2009 and March 2015.  The examiner noted no evidence of ascites, etc.  On the question of whether or not the Veteran's cirrhosis was a result of his hepatitis C, the examiner cited to a specific study which showed that persons with hepatitis C who drank alcohol were 200 times more likely to develop cirrhosis.  The examiner noted the Veteran's remote history of IV drug use and 30-year history of regular alcohol use and determined that it would be impossible to assign the etiology of the Veteran's cirrhosis to either his hepatitis C or his substance abuse.  

Period Prior to November 10, 2008

Based on the evidence of record, the Board finds that, for the period prior to November 10, 2008, the Veteran met the criteria for a higher disability rating for hepatitis C.  The record-to include the July 2009 letter from the clinical research coordinator and the Veteran's statements-indicates that the Veteran experienced fatigue, nausea, flu-like symptoms, headaches and malaise for a total of 13 weeks, while he was a participant in the clinical trial.  These symptoms resolved as of November 10, 2008.  Therefore, resolving all reasonable doubt in favor of the Veteran, the criteria for a higher rating has been met, prior to that date.  As noted, a 60 percent rating requires a showing of daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Such symptoms were described in some detail in the medical record from August 2008 through November 2008.  However, symptoms warranting a higher rating for the period-such as near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain-were not demonstrated from August through November 2008, which covers the time the Veteran participated in clinical research treatment for hepatitis C.  Therefore, a rating in excess of 60 percent is not warranted for this time period.
Period from November 10, 2008

The evidence shows that, for the period after the November 10, 2008 resolution of his hepatis C symptoms, the Veteran's symptoms do not warrant a rating in excess of 20 percent.  VA treatment notes consistently show the Veteran denied experiencing pain, nausea, vomiting, and the like.  

In the March 2010 VA examination, the Veteran reported that he had been experiencing symptoms such as intermittent abdominal pain, generalized malaise and weakness, as he had been participating in clinical trials to treat his hepatitis C continuously for the previous year.  He indicated that he experienced episodes of "coma or periods of confusion."  The Veteran also indicated that he did not drink alcohol regularly and that he could not find a job due to his hepatitis C. 

The Board finds that the evidence of record directly contradicts the Veteran's contentions at the March 2010 examination.  Accordingly, the statements lack credibility and are afforded no probative weight.  The Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these statements by the Veteran to be inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Treatment notes from the period prior to the examination show the Veteran denied experiencing abdominal pain or weakness.  As noted elsewhere, the Veteran participated in the clinical trials for an abbreviated period and his symptoms resolved after 13 weeks; there was no year-long participation.  No other medical records show any sort of coma or coma-like symptoms.  Further, the Veteran's medical record clearly shows a 30-year history of alcohol use, and that any inability to find a job as a truck driver had to do with a knee problem or his substance abuse.   The Board finds that such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The December 2014 and July 2015 examinations both showed that the Veteran required no medication for the treatment of his hepatitis C, and had no signs or symptoms of the disease.  There had been no incapacitating episodes in the year prior to each examination.  

As to weight loss, the record reflects, and the Board acknowledges, that the Veteran's weight has slightly fluctuated throughout the pendency of the appeal.  However, the record does not show a sustained weight loss.  Overall, the evidence of record shows that the Veteran's weight has been relatively stable and that he has maintained a good appetite.  There is no competent lay or medical evidence indicating that he has experienced any weight loss due to his hepatitis C other than as part of the clinical trials; rather, it was noted in the July 2015 VA examination report that his weight loss was intentional and due to lifestyle changes.

The Board finds that the Veteran's service-connected hepatitis C, as noted above and as reported by the Veteran, at most caused fatigue in the period after November 10, 2008.  The Veteran has consistently denied experiencing any of the symptoms that would be required to assign a higher rating. 

The Board further observes that there have been no incapacitating episodes, as defined by regulation, having a total duration of at least four weeks, but less than six weeks, during any 12 month period throughout the appeal period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 Note 2.  The Board acknowledges the Veteran 's March 2013 testimony regarding his need for naps; however, the objective medical evidence of record does not document treatment by a physician for incapacitating episodes due to hepatitis C.

As the Veteran is currently in receipt of a 20 percent disability rating for his hepatitis C, to warrant an increase to the next higher rating of 40 percent, the evidence would need to show daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Here, the evidence reflects that the Veteran has had only one of the criteria required for a 40 percent rating, daily fatigue, and that it appears to have resolved by the time of the December 2014 and July 2015 examinations. And, as noted above, the record does not reflect evidence of any significant weight loss not attributable to the Veteran's participation in clinical trials. 

The Board has also considered Note 1 of 38 C.F.R. § 4.114, Diagnostic Code 7354, which instructs adjudicators to evaluate sequelae, such as cirrhosis or malignancy of the liver.  In this case, there is conflicting medical evidence with respect to whether the Veteran's hepatitis C caused cirrhosis, which must be documented by biopsy or imaging and abnormal liver function tests.  See 38 C.F.R. § 4.114, Diagnostic Code 7312, Note (2015). 

Specifically, at the December 2014 VA examination, it was found that the Veteran had no signs or symptoms attributable to cirrhosis.  However, the July 2015 VA examiner indicated that the Veteran did have cirrhosis of the liver.  When addressing its etiology, however, the examiner noted that while hepatitis C caused cirrhosis, so did alcohol use.  The examiner was unable to determine the cause of the Veteran's hepatitis C, due to the Veteran's history of drug and alcohol abuse.  Although the examiner was unable to reach a conclusion concerning the Veteran's hepatitis C, he did concede that hepatitis C can be a cause.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a diagnosis of cirrhosis that is due to his service-connected hepatitis C.  38 C.F.R. §§ 3.102.

Cirrhosis is rated under Diagnostic Code 7312.  It provides that a 10 percent rating requires symptoms such as weakness, anorexia, abdominal pain, and malaise.  A 30 percent rating is requires portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating is requires a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is requires a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating requires generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

The Board finds that the criteria for a separate compensable rating for cirrhosis have not been met.  The medical evidence of record shows that the Veteran experiences no symptoms related to his cirrhosis.  Therefore, a separate compensable rating for cirrhosis is not warranted.

Extraschedular Consideration

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service (C&P) for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that the schedular criteria adequately contemplates the symptoms and impairment caused by the service-connected hepatitis C.  A rating in excess of the 20 percent rating currently assigned is provided for certain manifestations of the service-connected disability at issue, including daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks; however, the evidence reflects that those manifestations are not present in this case.  Accordingly, referral for extra-schedular consideration for hepatitis C is not required.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable herein because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Higher Combined Rating

The Veteran asserts in his July 2015 substantive appeal that he is entitled to a 50 percent combined disability rating for his service-connected disabilities at that time.  At the time of the appeal, his combined disability rating was 40 percent. 

A combined evaluation is not arrived at by simply adding together the assigned evaluations, but rather is determined by the application of the "Combined Ratings Table" found at 38 C.F.R. § 4.25. 

With the assignment of two or more evaluations, the Board must look to the combined ratings table.  The formula used to calculate the degree of disability caused by a service-connected disorder is based on the consideration of the efficiency of the individual as affected first by his or her most disabling condition, then by the less disabling conditions, in the order of their severity.  The combined ratings table is used to determine the combined value of the various disabilities, after which the combined level of disability is converted to the nearest degree divisible by 10.  If there are more than two disabilities, they are to be arranged in the exact order of their severity and the combined value for the first two will be found as previously described.  The combined value, as found in the ratings table, will be combined with the degree of the third disability.  The same procedure will be employed when there are four or more disabilities.
At the time applicable to the Veteran's appeal, he was in receipt of a 30 percent disability rating for depression and a 20 percent disability rating for hepatitis C.  Therefore, the regulation specifies that the ratings combine to a 44 percent rating, which rounds down to a 40 percent disability rating. 

The relevant facts are not in dispute on this issue, and it is the law, not the evidence, which governs the outcome of this issue.  As a matter of law, there is no basis to assign a combined compensation evaluation greater than the 40 percent in effect from March 6, 2013.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds that the combined evaluation of 40 percent effective March 6, 2013 was proper.

C.  TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the Veteran is service-connected for major depressive disorder, rated as 30 percent disabling; hepatitis C, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined disability rating is 50 percent.  Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU, even when combining such disabilities as one as governed by 38 C.F.R. § 4.16(a). 

However, it is VA policy that all Veterans who are unable to work due to a service-connected disability will be awarded TDIU.  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of C&P for adjudication.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001). 

Therefore, the Board must determine whether the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation so as to warrant referral to the Director of C&P.  Factors such as employment history, as well as educational and vocational attainments, are to be taken into consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities. 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad, supra.  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA treatment notes from 2005 show that the Veteran attended several years of college education and had earned an associate's degree.  He indicated that he had worked at a variety of jobs including at a paper plant for 10 years and a truck driver for a soda company for 8 years.  He also worked for the U.S. Post Office for less than 2 months. 

A June 2010 VA treatment note shows the Veteran was working as a truck driver.  A VA treatment note from June 2012 indicated the Veteran had worked as a long-haul truck driver until February of that year.  In a March 2013 VA treatment note, the Veteran reported that he was still working as a truck driver, but found it hard to do his job due to knee pain. 

In a December 2013 VA treatment note, the Veteran indicated that he was working as a truck driver up until the previous year, when pain in his knee started to worsen to the point that he began to use a cane and felt he could not drive.

In December 2014, the Veteran underwent a VA examination related to a claim for service connection for major depressive disorder.  At that time, the examiner was asked to opine as to the Veteran's functional impairment due to his service-connected depressive disorder.  Following review of the Veteran's record and an in-person interview, the examiner noted that the Veteran experienced disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and a work-like setting.  However, the examiner concluded that the Veteran was not functionally impaired as related to his mental health disorder and could perform both physical and sedentary employment.  

A May 2015 VA treatment note indicates the Veteran performed general labor, warehouse work and, for 12 years, was a truck driver.

Based upon the above, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following substantial gainful employment.  There is no evidence which suggests that, even when considering any limitations due to his service-connected major depressive disorder, hepatitis C, or tinnitus, that such renders him unable to secure or follow a substantially gainful occupation.  The record clearly shows that the Veteran was working as a truck driver until problems with his non-service connected knee prevented him from continuing in that profession.  Although the Veteran indicated at the March 2010 VA examination that his hepatitis C symptoms prevented him from working, he did not explain how such symptoms affected his ability to work; further, as noted above, the Board has discounted his statements at that examination.  Additionally, the Board notes that the Veteran specifically stated, in a statement received by VA in August 2015, that he had never applied for unemployment benefits.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board notes that the Veteran's current disability ratings take into account any limitations and difficulties he had while working, and a higher rating for his hepatitis C disability has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected major depressive disorder, hepatitis C, and tinnitus. 

Thus, as the Board finds the Veteran to be employable, there is no basis for referring the Veteran's TDIU for consideration by the Director of C&P, and the TDIU is denied.


ORDER

For the period prior to November 10, 2008, entitlement to a higher disability rating for hepatitis C is granted.

For the period subsequent to November 10, 2008, entitlement to a disability rating in excess of 20 percent for hepatitis C is denied.

The calculation of the combined disability rating of 40 percent for service-connected disabilities as of March 6, 2013 was proper, and the request for a higher combined disability rating is denied.

A TDIU is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


